Citation Nr: 1404083	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010 the Veteran requested that his claim for entitlement to service connection for a neck disorder be withdrawn.  Thus, this issue is no on appeal.

In September 2010 the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record. 

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals a December 2013 Appellate Brief and VA treatment records pertinent to the issues on appeal.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.

2.  The Veteran currently has tinnitus, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has bilateral hearing loss and tinnitus which was caused by exposure to jet engine noise and rifle fire during service.  The Veteran's DD Form 214 indicates that his Specialty was Administrative Helper and that his last duty area was at a Refueling Squadron.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2008 the Veteran was afforded a VA audiological examination at which he stated that he had been an administrative specialist and that he was exposed to jet engine and rifle noise in service.  Audiological test results showed pure tone thresholds indicating bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The examiner ultimately opined that the Veteran's hearing loss and tinnitus were more likely than not military service connected due to jet engine and rifle fire noise exposure without hearing protection.  It was noted that the type of hearing loss found was consistent with acoustic trauma.

On the basis of the May 2008 VA examination report, the Board finds that the evidence of record indicates that the Veteran does have a current bilateral hearing loss disability and that his hearing loss and tinnitus are more likely than not a result of service or etiologically related to in-service noise exposure.  While the May 2008 examiner did not have access to the claims file, the information provided by the Veteran appears consistent with his service records.  The examiner was informed that the Veteran's primary duty was as an Administrative Specialist, and the Veteran's DD Form 214 shows that he was stationed at a Refueling Squadron, so his statements alleging some exposure to jet engine noise are considered credible and consistent with the circumstances of his service.  There are no contradictory medical opinions of records against which the May 2008 VA opinion must be weighed, and the preponderance of the evidence of record therefore indicates that it is as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by noise exposure during service.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also claims entitlement to service connection for a back disability.  He has indicated that he first incurred a back injury in service and that he has had intermittent problems with and treatment for his back since soon after his separation from service.

The Veteran's service treatment records show that in September 1971 he sustained trauma to the lower back while moving a filing cabinet which struck him in the thoracic area and slid down his back.  On examination he had pain on motion and some tenderness.  The Veteran was admitted for 3 days and seen twice more soon after discharge from hospitalization for low back "exquisite tenderness" and muscle strain.

The Veteran was afforded a VA examination in April 2008.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner briefly discussed the Veteran's report of an in-service back injury, but he did not have access to the claims file and he did not provide an opinion on the likely relationship of the Veteran's current disorder to his injury in service.  A new VA examination is therefore needed before this issue can be adjudicated.

Additionally, the record indicates that the Veteran receives ongoing treatment for back pain, lumbosacral strain, and degenerative joint disease at the Amarillo VA Health Care System and its affiliated facility, the Lubbock Clinic.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records since February 2013 should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Amarillo VA Health Care System and affiliated facilities, to include the Lubbock Clinic, all outstanding, pertinent records of treatment of the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination of the back and spine performed by a qualified examiner to determine the Veteran's current back diagnoses and their likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the back or spine?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.  The examiner is asked to specifically discuss the Veteran's 1971 in-service injury and its likely effect on his current diagnoses.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including his assertion that he has been having intermittent back problems since his discharge from service in 1973.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


